[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-11601                 ELEVENTH CIRCUIT
                            Non-Argument Calendar             OCTOBER 25, 2010
                          ________________________                JOHN LEY
                                                                   CLERK

                     D.C. Docket No. 1:08-cr-21097-JAL-17

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

LARRY HUNTER,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (October 25, 2010)

Before EDMONDSON, PRYOR and FAY, Circuit Judges

PER CURIAM:

      David K. Tucker, appointed counsel for Larry Hunter in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hunter’s conviction and

sentence are AFFIRMED.




                                         2